               Case:
AO 106 (Rev. 04/10)      1:21-mj-00573-SKB
                    Application for a Search Warrant     Doc #: 1 Filed: 07/30/21 Page: 1 of 35 PAGEID #: 1


                                     UNITED STATES DISTRICT COURT
                                                                    for the
                                                          SouthernDistrict
                                                      __________   Districtofof__________
                                                                                Ohio

             In the Matter of the Search of                            )
         (Briefly describe the property to be searched                 )
          or identify the person by name and address)                  )          Case No. 1:21-MJ-00573
             3154 Gobel Avenue, Apartment 4,                           )
                  Cincinnati, Ohio 45211                               )
                                                                       )

                                           APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

 See Attachment A.

located in the            Southern                District of              Ohio                , there is now concealed (identify the
person or describe the property to be seized):

 See Attachment B.

          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               ✔ evidence of a crime;
               u
               ✔ contraband, fruits of crime, or other items illegally possessed;
               u
                 ✔ property designed for use, intended for use, or used in committing a crime;
                 u
                 u a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
            Code Section                                                          Offense Description
        21 U.S.C. §§ 841(a)(1), 846                Conspiracy to possess with intent to distribute
        18 U.S.C. §§ 1956 and 1957                 Money laundering and conspiracy
          The application is based on these facts:
        See attached affidavit.

          ✔ Continued on the attached sheet.
          u
          u Delayed notice of        days (give exact ending date if more than 30 days:                                ) is requested
            under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                              Applicant’s signature

                                                                                          Cameron C. Rice, SA DEA
                                                                                              Printed name and title

$WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3E\)DFHWLPH

Date:     Jul 30, 2021
                                                                                                Judge’s signature

City and state: Cincinnati, Ohio                                           Stephanie K. Bowman, United States Magistrate Judge
                                                                                              Printed name and title
     Case: 1:21-mj-00573-SKB Doc #: 1 Filed: 07/30/21 Page: 2 of 35 PAGEID #: 2




            AFFIDAVIT IN SUPPORT OF SEARCH WARRANT
I, Cameron C. Rice, Special Agent with the Drug Enforcement Administration, being first duly

sworn, hereby state:

1.     This affidavit is submitted in support of an application for search warrants for evidence,

contraband, fruits and instrumentalities of a crime, persons to be arrested, property used or

intended to be used in the commission of crime(s), related to evidence of a conspiracy to possess

with intent to distribute, and distribute methamphetamine, and/or other controlled substances in

violation of 21 U.S.C. §§ 841(a)(1), 846; and money laundering and conspiracy to do the same in

violation of 18 U.S.C. §§ 1956 and 1957.

2.     For all the reasons outlined in this affidavit, I have probable cause to believe that evidence

related to these crimes will be located within the following Subject Locations, which are more

fully described in Attachment A (attached hereto and incorporated herein by reference):

       a. 3005 Boudinot Avenue, Apartment 1, Cincinnati, Ohio 45238 (Subject Location 1). I

           believe that evidence of Dion BANKHEADS’s drug trafficking activities will be found

           at Subject Location 1.

       b. 3154 Gobel Avenue, Apartment 4, Cincinnati, Ohio 45239 (Subject Location 2). I

           believe that evidence of Dion BANKHEAD’s drug trafficking activities will be found

           at Subject Location 2.

3.     This affidavit is submitted in support of an application for a warrant to search the above

listed Subject Locations more fully described in Attachment A for evidence, contraband, fruits

and instrumentalities of a crime, persons to be arrested, property used or intended to be used in the

commission of crime(s), as more particularly described in Attachment B (incorporated herein by

reference). This affidavit is for the limited purpose of demonstrating probable cause. Therefore, I
Affidavit of Special Agent Cameron C. Rice                                                   Page 1
     Case: 1:21-mj-00573-SKB Doc #: 1 Filed: 07/30/21 Page: 3 of 35 PAGEID #: 3




have not set forth each and every fact I have learned during this investigation, but only those facts

and circumstances necessary to establish probable cause. The facts reported in this affidavit are

based on my own knowledge, the knowledge of other law enforcement agents/officers involved in

the investigation, and the use of Confidential Sources/Sources of Information.

                               TRAINING AND EXPERIENCE

              INVESTIGATIVE BACKGROUND AND PROBABLE CAUSE

4.     I am an investigative or law enforcement officer of the United States within the meaning

of Section 2510 (7) of Title 18, United States Code, that is, an officer of the United States who is

empowered by the law to conduct investigations of, and to make arrests for, the offenses

enumerated in Title 18, United States Code, Section 2516.

5.     I am a Special Agent (“SA”) of the Drug Enforcement Administration (“DEA”) and have

been so employed since February 2018. Prior to being employed with the DEA, I was employed

as a State Trooper for the State of Ohio for over two years. I graduated from Coast Guard Boot

Camp, the Ohio State Highway Patrol Academy, American Military University, and the DEA

Basic Agent Academy. As a Special Agent of the DEA, my duties and responsibilities include

conducting criminal investigations for violations of federal law, particularly those found in Title

21 and Title 18 of the United States Code. As a DEA agent, I have participated in several federal

criminal investigations seeking evidence of violations of, inter alia, the Federal Controlled

Substances Act (Title 21 of the United States Code).

6.     I am currently assigned to the Cincinnati District Office of the DEA. I received specialized

training from the DEA, including the 18-week Basic Agent Training course. That training focused

on methods of unlawful drug trafficking; the identification of controlled substances; surveillance;

undercover operations; confidential source management; the means by which drug traffickers

Affidavit of Special Agent Cameron C. Rice                                                   Page 2
     Case: 1:21-mj-00573-SKB Doc #: 1 Filed: 07/30/21 Page: 4 of 35 PAGEID #: 4




derive, launder, and conceal their profits from drug trafficking; the use of assets to facilitate

unlawful drug trafficking activity; and, the law permitting the forfeiture to the United States of

assets purchased with drug proceeds or assets used or intended to be used to facilitate the drug

violations.

7.     During the course of my law enforcement career, I have participated in the investigation

of several criminal offenses, including those involved in the current investigation. I have

participated in several illicit drug trafficking investigations, ranging from street level dealers to

major drug suppliers. These investigations include the unlawful importation, possession with

intent to distribute and distribution of illegal substances, the related money laundering instruments,

the conducting of monetary transactions involving the proceeds of specified unlawful activities,

and conspiracies associated with criminal narcotics offenses. These investigations have resulted in

the seizure of narcotics, arrests of suspects and their convictions, and the seizure of large amounts

of U.S. currency; and have involved: the use of confidential informants; undercover agents; the

analysis of pen registers and toll records; physical surveillances and the execution of search

warrants.

8.     I have had discussions with other law enforcement officers and other cooperating

individuals about the packaging and preparation of narcotics, methods of operations, and security

measures which are often employed by narcotics traffickers I have examined documentation of

various methods in which illicit drugs are smuggled, transported, and distributed.

9.     By virtue of my training and experience, through my conversations with and review of

reports from other experienced agents and officers who conduct drug investigations, I have become

familiar with the methods used by drug traffickers to import, transport, store, safeguard, remit

and/or launder drug proceeds; and the methods used by drug traffickers to collect, transport, store,

Affidavit of Special Agent Cameron C. Rice                                                    Page 3
      Case: 1:21-mj-00573-SKB Doc #: 1 Filed: 07/30/21 Page: 5 of 35 PAGEID #: 5




safeguard, remit and/or launder drug proceeds; and the methods used by drug traffickers to obtain

and use telephones, pagers, computers, and other devices in order to communicate with each other;

and the jargon and/or codes commonly used when they refer to drugs and/or drug proceeds. As a

result of my experience, I have become familiar with the day-to-day operations and the various

tools, methods, trends, paraphernalia, and related articles used by various traffickers in their efforts

to manufacture, possess, import, conceal, package, use, and distribute controlled substances.

10.     The facts in this affidavit come from my personal observations, my training and experience,

and information obtained from other agents and witnesses. The sources of my information and

beliefs include oral and written reports about this and other investigations received from fellow

agents and Task Force Officers with the DEA. This affidavit is intended to show merely that there

is sufficient probable cause for the requested warrant and does not set forth all of my knowledge

about this matter.

11.     The following statement of facts and circumstances detail the involvement of certain

individuals in drug trafficking and the use of the SUBJECT PREMISES to facilitate those drug

trafficking activities. Based on my training and experience, my participation in this investigation,

as well as information I believe to be reliable based on oral and written reports about this

investigation and other investigations, physical surveillance conducted by federal/state law

enforcement agencies, telephone toll records and subscriber information, location data obtained

from GPS tracking devices, public records, and law enforcement databases, I know the following:

               A. Investigation Overview: BANKHEAD DTO Sources Methamphetamine
                  Throughout Cincinnati

12.     Such belief is supported by the following facts and probable cause: Police Officer Jonce

Tackett, a Cincinnati Police Officer, and myself, both with extensive training and experience


Affidavit of Special Agent Cameron C. Rice                                                      Page 4
      Case: 1:21-mj-00573-SKB Doc #: 1 Filed: 07/30/21 Page: 6 of 35 PAGEID #: 6




investigating drug trafficking offenses, are currently involved in an ongoing drug trafficking

investigation involving suspects Steven EDMERSON, Dion BANKHEAD, and Zyon LYLE.

13.       Starting in July of 2020, agents/officers initiated an investigation into the Steven

EDMERSON Drug Trafficking Organization (DTO). With the assistance of the DEA,

agents/officers opened an investigation to identify the roles of individuals in the DTO. Over the

course of the investigation, agents/officers identified multiple individuals engaging in illegal drug

trafficking throughout the United States.

14.       On August 27, 2020, a fellow officer observed a silver 2014 Chrysler 300 bearing Ohio

license plate JNR8741 registered to Dion BANKHEAD (hereinafter referred to as Target Vehicle

#1). Target Vehicle #1 pulled to the curb in the 800 block of Livingston Street in the West-End

neighborhood of Cincinnati, Ohio. Officers observed an unknown male black approach the

passenger side of Target Vehicle #1 and reach into the vehicle and conduct what officers believed

to be a hand-to-hand drug transaction with the driver of Target Vehicle #1, later identified as Dion

BANKHEAD. The unknown male black then reviewed the contents of the transaction in his hand

and departed the area. A fellow officer observed Dion BANKHEAD commit an equipment

violation while driving Target Vehicle #1 and conducted a lawful traffic stop at 2029 Dunlap

Street.

15.       At PO Tackett’s request, Cincinnati Police Drug K9 Officer Dane Billingsley and his

partner, Yaro, were asked to conduct an open-air sniff around the exterior of Target Vehicle #1.

The K9 handler advised PO Tackett that his drug detection K9 alerted to the presence of an illegal

drug emanating from the passenger side front door seam. A lawful search was conducted on Target

Vehicle #1. Upon search of the vehicle, officers found a digital scale with white residue in the

vehicle. The digital scale was transported to the Hamilton County Coroner’s Lab for analysis. PO

Affidavit of Special Agent Cameron C. Rice                                                   Page 5
      Case: 1:21-mj-00573-SKB Doc #: 1 Filed: 07/30/21 Page: 7 of 35 PAGEID #: 7




Tackett received a confirmation of lab results in County Lab # CL20-05063, indicating the

presence of tetrahydrocannabinol, a schedule I-controlled substance, and cocaine, a schedule II-

controlled substance.


               B. Interceptions over EDMERSON’s Facebook Shows the Distribution of
                  Drugs Throughout Cincinnati

16.     On September 11, 2020, PO Tackett appeared before Hamilton County Common Pleas

Judge Leslie Ghiz, who reviewed and signed a search warrant authorizing the historical records,

GPS location Pings, and trap and trace for Facebook Profile ID: 100017957433273 believed to be

used by Steven EDMERSON. The search warrant directed Facebook, Inc. to provide information

associated with the Facebook profile believed to belong to Steven EDMERSON. On September

12, 2020, agents/officers received the requested records, GPS locations, and trap and trace for

Steven EDMERSON’s Facebook ID: 100017957433273. Agents/officers reviewed multiple

conversations about the illegal purchasing and selling of illegal narcotics. Additionally, a

conversation between Steven EDMERSON’s Facebook ID: 100017957433273 and Linn Street

Bankhead with Facebook ID: 100009441654395 talked about the buying and selling of illegal

narcotics. Below is a part of their conversation:




17.     Agents/officers believe EDMERSON is telling “Linn Street Bankhead” to purchase the last

quantities of illegal narcotics so EDMERSON can buy more. Agents/officers reviewed the publicly

accessible Facebook account “Linn Street Bankhead” Facebook ID: 100009441654395. PO

Tackett was familiar with a Dion BANKHEAD, a male, black, born July 29, 1989, from the traffic
Affidavit of Special Agent Cameron C. Rice                                            Page 6
      Case: 1:21-mj-00573-SKB Doc #: 1 Filed: 07/30/21 Page: 8 of 35 PAGEID #: 8




stop in August of 2020. PO Tackett reviewed the photos of the Facebook account “Linn Street

Bankhead” ID: 100009441654395 and the recent Ohio BMV photo of Dion BANKHEAD and

positively identified Dion BANKHEAD as the co-conspirator talking with Steven EDMERSON

about illegal drug trafficking.

18.     Agents/officers searched Hamilton County Clerk of Courts records and learned Dion

BANKHEAD has previous convictions for having weapons under disability (B0800339,

B1505746) and felony trafficking in cocaine (B1505746).

                C. Interceptions over BANKHEAD’s Facebook Shows the Distribution of
                   Drugs Throughout Cincinnati

19.     On September 15, 2020, PO Tackett appeared before Hamilton County Common Pleas

Judge Leslie Ghiz, who reviewed and signed a search warrant authorizing the historical records,

GPS location Pings, and trap and trace for Facebook Profile ID: 100009441654395 believed to be

used by Dion BANKHEAD. The search warrant directed Facebook, Inc. to provide information

associated with the Facebook profile believed to belong to Dion BANKHEAD. On September 17,

2020, agents/officers received the requested records, GPS locations, and trap and trace for Dion

BANKHEAD’s         Facebook       ID:   100009441654395.     Agents/officers    reviewed    multiple

conversations about the illegal purchasing and selling of illegal drugs. Specifically, a conversation

between Dion BANKHEAD Facebook ID: 100009441654395 and David Gullatte with Facebook

ID: 100010114351428 talked about the buying and selling of illegal drugs. Below is a part of their

conversation:




Affidavit of Special Agent Cameron C. Rice                                                   Page 7
      Case: 1:21-mj-00573-SKB Doc #: 1 Filed: 07/30/21 Page: 9 of 35 PAGEID #: 9




20.     It is agents’/officers’ training and experience that “cream” is slang for methamphetamine.

Agents/officers believe “David Gullatte” is telling Dion BANKHEAD a shipment of

methamphetamine has arrived and sent photos of bulk amounts of methamphetamine to Dion

BANKHEAD. Additionally, David Gullatte gives the phone number (937) 269-2882 to Dion

BANKHEAD for further discussions about the purchase of illegal narcotics.

Agents/officers searched for the Facebook page, “Dave Gullatte” with Facebook ID:

100010114351428. Agents/officers located publicly accessible photos of David Gullatte from the

Facebook account. Agents/officers reviewed law enforcement databases and found a David

Gullatte, a male, black, born July 12, 1986. Agents/officers compared the recent Ohio BMV photo

of David Gullatte to the photos posted to the publicly accessible Facebook page, “David Gullatte”



Affidavit of Special Agent Cameron C. Rice                                                Page 8
      Case: 1:21-mj-00573-SKB Doc #: 1 Filed: 07/30/21 Page: 10 of 35 PAGEID #: 10




and positively identified David Gullatte as user of the Facebook account “David Gullatte” with

ID: 100010114351428.

                D. Execution of Federal Search Warrants on the EDMERSON DTO’s
                   Residences

21.      On February 5, 2021, DEA Agents, Cincinnati Police Narcotics Unit Officers, and Ohio

State Highway Patrol Troopers executed multiple search warrants for the arrest of Steven

EDMERSON and his co-conspirators. Steven EDMERSON was arrested and transported to a

Cincinnati Police facility located at 801 Linn Street. PO Tackett advised EDMERSON of his

Miranda Warnings and EDMERSON stated he understood his rights. EDMERSON stated to PO

Tackett that he was supplying multiple pounds of methamphetamine to an individual known to

him as “BANKHEAD” up until the end of December of 2020. PO Tackett showed EDMERSON

a recent Ohio BMV photo of Dion BANKHEAD. EDMERSON stated the image of Dion

BANKHEAD is who he knows as “BANKHEAD” and who EDMERSON has been supplying

with pounds of methamphetamine.

22.      Additionally, EDMERSON signed a written consent to search his phone and provided

officers the pin code for his Apple iPhone for telephone number (513) 306-8384. The Apple iPhone

was transported by agents/officers to the Criminalistics Investigation Sections of the Cincinnati

Police Department where PO Utecht downloaded the phone. Agents/officers reviewed the contents

of the phone and identified a conversation between Steven EDMERSON and Dion BANKHEAD

from previously identified phone number (513) 800-9923. Below is the conversation:




Affidavit of Special Agent Cameron C. Rice                                                Page 9
   Case: 1:21-mj-00573-SKB Doc #: 1 Filed: 07/30/21 Page: 11 of 35 PAGEID #: 11




Affidavit of Special Agent Cameron C. Rice                                 Page 10
      Case: 1:21-mj-00573-SKB Doc #: 1 Filed: 07/30/21 Page: 12 of 35 PAGEID #: 12




23.      In this conversation BANKHEAD and EDMERSON are discussing pricing and payment

of illegal drugs. Agents/officers believe EDMERSON is attempting to collect money from

BANKHEAD to pay the source of supply. BANKHEAD tells EDMERSON he has not sold the

rest of the illegal drugs and does not have the money yet to pay EDMERSON. BANKHEAD then
Affidavit of Special Agent Cameron C. Rice                                      Page 11
      Case: 1:21-mj-00573-SKB Doc #: 1 Filed: 07/30/21 Page: 13 of 35 PAGEID #: 13




tells EDMERSON “…I gave you 9 thousand so far don gave you 5 I gave you 4 niggas you giving

that shit to taking ah week to move ah P but like I said if it’s that serious you can grab this pound

and sell it to somebody that got the money or you can wait bra…”. Agents/officers are aware that

“P” is slang for pound. Agents/officers believe BANKHEAD is telling EDMERSON he has given

him $9,000 already, “Don” has given EDMERSON $5,000, and BANKHEAD stated if he has

someone else that can move this last pound of illegal drugs, he will give it back to EDMERSON.

Additionally, later in the same text thread, BANKHEAD provides EDMERSON with his new

telephone number (513) 800-8894.

                E. Probable Cause for Subject Location 1

24.      On February 24, 2021, agents/officers received information from a reliable and confidential

informant (CI#1) regarding a methamphetamine trafficker by the name of Dion BANKHEAD

operating in the Greater Cincinnati area. CI#1 is reliable and has aided on multiple independent

cases which led to the recovery of illegal narcotics and US Currency from the illegal sale of

narcotics. CI#1 continues to provide information on this case which has been found to be accurate

and reliable. This information has assisted in collecting valuable evidence which will contribute

to the arrest of the illegal drug trafficker known as Dion BANKHEAD.

25.      CI#1 stated Dion BANKHEAD is involved in the sale of bulk amounts of

methamphetamine in the Greater Cincinnati area and uses telephone number (513) 800-8894 to

coordinate methamphetamine sales with customers and co-conspirators. It should be noted this is

the same number Dion BANKHEAD provided to EDMERSON in a Facebook message.

Additionally, CI #1 stated Dion BANKHEAD uses the address 3154 Gobel Avenue (the structure

that contains Subject Location 2) and stated BANKHEAD sells out of the apartment located at



Affidavit of Special Agent Cameron C. Rice                                                  Page 12
      Case: 1:21-mj-00573-SKB Doc #: 1 Filed: 07/30/21 Page: 14 of 35 PAGEID #: 14




the top of the common entry doorsteps on the right-hand side. CI#1 stated BANKHEAD will sell

half of an ounce of methamphetamine for $160.00.

26.      It is agents’/officers’ training and experience that drug traffickers often use Facebook

communications to facilitate their illegal drug trafficking operations. Agents/officers have

executed multiple search warrants in the past that have shown illegal drug trafficking activity that

have led to the arrest and prosecution of the suspects involved. Agents/officers have determined

the Facebook account used by Dion BANKHEAD uses Facebook ID# 100009441654395.

Agents/officers have previously shown BANKHEAD is using this Facebook account to

communicate with customers, suppliers, and co-conspirators to facilitate the drug trafficking

offenses.

27.      On March 10, 2021, PO Tackett appeared before Hamilton County Common Pleas Judge

Tom Heekin, who reviewed and signed a search warrant authorizing the historical records, GPS

location Pings, and trap and trace for Facebook Profile ID: 100009441654395 believed to be used

by Dion BANKHEAD. The search warrant directed Facebook, Inc. to provide information

associated with the Facebook profile believed to belong to Dion BANKHEAD. Agents/officers

believe BANKHEAD is continuing to use his Facebook page to facilitate his drug trafficking as

previously confirmed from the Facebook warrant signed September 15, 2020.

28.      On March 16, 2021, agents/officers received the requested records, GPS locations, and trap

and trace for Dion BANKHEAD’s Facebook ID: 100009441654395. Agents/officers reviewed

multiple conversations about the illegal purchasing and selling of illegal drugs. Specifically, a

continued conversation between Dion BANKHEAD Facebook ID: 100009441654395 and David

Gullatte with Facebook ID: 100010114351428 continued to talk about the buying and selling of

illegal drugs. Below is a part of their conversation:

Affidavit of Special Agent Cameron C. Rice                                                 Page 13
      Case: 1:21-mj-00573-SKB Doc #: 1 Filed: 07/30/21 Page: 15 of 35 PAGEID #: 15




29.      As previously mentioned, it is agents’/officers’ training and experience that “cream” is

slang for methamphetamine. Agents/officers believe “David Gullatte” is telling Dion

BANKHEAD a shipment of methamphetamine has arrived. Agents/officers believe when Gullatte

provides the price “3200” he is telling Dion BANKHEAD the price of one pound of

methamphetamine is $3,200. Dion BANKHEAD then directs Gullatte to bring him 3 pounds of

methamphetamine. Agents/officers believe David Gullatte is a source of supply of

methamphetamine for Dion BANKHEAD.

30.      During the week of May 2, 2021, agents/officers spoke with CI#1 who confirmed Dion

BANKHEAD is continuing to use telephone number (513) 800-8894 and stated BANKHEAD is

continuing to use 3154 Gobel Avenue (the structure containing Subject Location 2) as a location

to facilitate his illegal drug trafficking.

31.      On May 7, 2021, at the direction of agents/officers, CI#1 contacted BANKHEAD via a one

party, consensually recorded and monitored electronic communication. BANKHEAD and CI#1

Affidavit of Special Agent Cameron C. Rice                                              Page 14
      Case: 1:21-mj-00573-SKB Doc #: 1 Filed: 07/30/21 Page: 16 of 35 PAGEID #: 16




talked about CI#1 purchasing an amount of methamphetamine from BANKHEAD. BANKHEAD

then directed CI#1 to call him via Apple Facetime to continue their conversation about the illegal

drug transaction. According to CI#1, during the Apple Facetime call to BANKHEAD’s phone

number (513) 800-8894, BANKHEAD provided the price for methamphetamine. It is

agents’/officers’ training and experience that drug traffickers frequently use Apple Facetime calls

to thwart law enforcement’s ability to intercept live cellular phone calls. Agent/officers believe

BANKHEAD directed CI#1 to call him via Facetime to continue their conversation about the

illegal purchase of drugs.

32.      On June 4, 2021, PO Tackett appeared before Hamilton County Common Pleas Judge Tom

Heekin who reviewed and signed a search warrant for historical records and electronic surveillance

of cellular number (513) 800-8894. Information lawfully obtained pursuant to this search warrant

included subscriber information, call history, tower locations, and 30 days of Real Time Precision

GPS Tracking (Phone PING) data collection for the physical telephone handset using (513) 800-

8894.

33.      During the week of June 6, 2021, agents/officers reviewed the lawfully obtained GPS

Phone Ping for (513) 800-8894. The GPS phone ping indicated the handheld device was in the

Westwood neighborhood of Cincinnati. Agents/officers drove to the area and located Dion

BANKHEAD’s gray 2014 Chrysler 300 bearing Ohio license plate JNR8741 (Target Vehicle #1)

parked in front of 3005 Boudinot Avenue (the structure containing Subject Location 1).

34.      On June 21, 2021, PO Tackett appeared before Hamilton County Common Pleas Judge

Meghan Shanahan who reviewed and signed a search warrant authorizing the installation of a

global positioning system (GPS) electronic tracking device on Target Vehicle #1. This search



Affidavit of Special Agent Cameron C. Rice                                                Page 15
      Case: 1:21-mj-00573-SKB Doc #: 1 Filed: 07/30/21 Page: 17 of 35 PAGEID #: 17




warrant authorized investigators to monitor the location of Target Vehicle #1 for a period of forty-

five (45) days unless an extension was granted by the Court.

35.      On June 23, 2021, agents/officers reviewed the lawfully obtained GPS Phone Ping for

(513) 800-8894. The GPS phone ping indicated the handheld device was again in the Westwood

neighborhood of Cincinnati. Agents/officers drove to 3005 Boudinot Avenue, the location where

Target Vehicle #1 was previously parked on June 6, 2021. Agents/officers again observed Target

Vehicle #1 parked in front of 3005 Boudinot Avenue Cincinnati, Ohio 45238 (the structure

containing Subject Location 1). At approximately 4:58AM, agents/officers installed the tracking

device on Target Vehicle #1.

36.      During a review of the lawfully obtained GPS Phone Ping for (513) 800-8894 used by Dion

BANKHEAD, agents/officers noted during the overnight hours for the period of June 5, 2021

through June 24, 2021, the handheld phone belonging to BANKHEAD predominately indicated

the handheld device was in the vicinity of 3005 Boudinot Avenue Cincinnati, Ohio 45238 (the

structure containing Subject Location 1).

37.      On July 7, 2021, officers/agents met with CI#2 for the purpose of identifying the target

door inside the common entries for 3005 Boudinot Avenue (the structure containing Subject

Location 1) and 3154 Gobel Avenue (the structure containing Subject Location 2). CI#2 is

reliable and has aided on multiple independent cases which led to the recovery of illegal narcotics

and US Currency from the illegal sale of narcotics. CI#2 continues to provide information on this

case which has been found to be accurate and reliable. This information has assisted in collecting

valuable evidence which will contribute to the arrest of the illegal drug traffickers known as Dion

BANKHEAD and Zyon LYLE.



Affidavit of Special Agent Cameron C. Rice                                                 Page 16
      Case: 1:21-mj-00573-SKB Doc #: 1 Filed: 07/30/21 Page: 18 of 35 PAGEID #: 18




38.      Officers/agents outfitted CI#2 with an audio/video device and provided him/her with the

target addresses. CI#2 traveled to 3005 Boudinot Avenue (the structure containing Subject

Location 1) and entered the unlocked common entry door where s/he recorded the mailboxes

belonging to the residences of 3005 Boudinot Avenue (structure containing Subject Location 1).

Agents/officers reviewed the audio/video and observed a “Zaire B” posted on the mailbox to

Apartment #1 (Subject Location 1).

39.      Agents/officers know, through social media posts on Dion BANKHEAD’s Facebook

account “Linn Street Bankhead,” a female with the Facebook name, “Lovely Zibabes” with ID:

100001401537448 is in a relationship with Dion BANKHEAD. Agents/officers searched law

enforcement databases and found a Zaire Brandon who currently resides at 3005 Boudinot Avenue,

Apartment 1 (Subject Location 1). Agents/officers searched law enforcement databases and

reviewed a recent Ohio BMV photo of Zaire Brandon. Agents/officers compared the photo to the

photos posted to Dion BANKHEAD’s and “Lovely Zibabes” Facebook page. Agents/officers

identified the posted photos as Zaire Brandon. Dion BANKHEAD and Zaire Brandon are in

multiple photos together confirming their relationship as boyfriend and girlfriend.

40.      Additionally, on July 7, 2021, agents/officers were conducting surveillance at 3005

Boudinot Avenue (the structure containing Subject Location 1) and observed Dion BANKHEAD

and his previously identified girlfriend, Zaire Brandon, exit the common entry door of 3005

Boudinot Avenue. Agents/officers observed Brandon getting into a black Toyota bearing Ohio

temporary license plate M639647. BANKHEAD then kissed Brandon and walked back inside the

common entry door of 3005 Boudinot Avenue (the structure containing Subject Location 1).

Agents/officers believe Dion BANKHEAD lives with Zaire Brandon at Subject Location 1.

Agents/officers believe this because Dion BANKHEAD and Zaire Brandon are currently in an

Affidavit of Special Agent Cameron C. Rice                                              Page 17
      Case: 1:21-mj-00573-SKB Doc #: 1 Filed: 07/30/21 Page: 19 of 35 PAGEID #: 19




ongoing relationship based on photos and their relationship status showing BANKHEAD and

Brandon are currently engaged posted to their publicly accessible Facebook page.

41.      Based on my training and experience, and in speaking with other agents/officers; my

knowledge that Dion BANKHEAD has been observed multiple times by agents/officers operating

Target Vehicle #1; my knowledge that a digital scale with white residue that tested positive for

tetrahydrocannabinol, a Schedule I controlled substance, and cocaine, a Schedule II controlled

substance, was recovered from Target Vehicle #1; my knowledge that the handheld device

belonging to phone number (513) 800-8894 used by BANKHEAD predominately PINGed in the

area of Subject Location 1 during the overnight hours between the dates of June 5, 2021 and June

24, 2021; my knowledge that agents/officers have observed BANKHEAD entering and exiting the

common door of 3005 Boudinot Avenue (the structure containing Subject Location 1); my

knowledge that agents/officers have observed Target Vehicle #1 parked in front of 3005 Boudinot

Avenue (the structure containing Subject Location 1) on numerous occasions through both

physical and electronic surveillance; my knowledge that BANKHEAD and Zaire Brandon are in

an ongoing relationship; and my knowledge that agents/officers reviewed the audio/video obtained

by CS#2 from 3005 Boudinot Avenue (the structure containing Subject Location 1) and observed

a “Zaire B” posted on the mailbox to Subject Location 1; I believe BANKHEAD is residing at

Subject Location 1 and using it in furtherance of his drug trafficking organization.

               F. Probable Cause for Subject Location 2

42.      On June 8, 2021, CI#1 placed a one-party, consensually recorded Facetime call to

BANKHEAD’s handheld device (513) 800-8894 at agents’/officers’ direction. CI#1 stated an

individual known to him/her as “Pacii” answered BANKHEAD’s phone. “Pacii” stated to CI#1

that Bankhead is currently in jail for a short period of time. “Pacii” stated he can sell CI#1
Affidavit of Special Agent Cameron C. Rice                                             Page 18
      Case: 1:21-mj-00573-SKB Doc #: 1 Filed: 07/30/21 Page: 20 of 35 PAGEID #: 20




methamphetamine and directed CI#1 to 3154 Gobel Avenue (the structure containing Subject

Location 2).

43.      Agents/officers are familiar with a Zion LYLE, born April 13, 1997, who goes by the name

of “Pacii” and uses the Instagram account “Paciibabe” with Instagram ID # 1010445440.

Agents/officers showed CI#1 a photo of Zyon LYLE that was posted to the “Paciibabe” Instagram

account. CI#1 identified the photo of Zyon LYLE as who s/he knows as “Pacii”. Additionally,

agents/officers showed a BMV photo of Zyon LYLE to surveillance officers.

44.      On June 16, 2021, agents/officers directed CI#1 to place a one-party, consensually recorded

Facetime call to telephone number (513) 800-8894 which Zyon LYLE was using. During the

conversation, LYLE agreed to sell CI#1 an amount of methamphetamine. Prior to the controlled

purchase, agents/officers searched CI#1 for contraband and US currency with nothing found.

Agents/officers provided CI#1 an amount of recorded US currency and a digital recording and

monitoring device to be used during the controlled methamphetamine purchase. LYLE instructed

CI#1 to meet him at a location within the City of Cincinnati. While under the constant monitoring

and control of agents/officers, CI#1 traveled to the pre-determined meeting location to meet with

LYLE.

45.      Agents/officers observed LYLE arrive at the meet location in Target Vehicle #1. CI#1 got

into the passenger seat of Target Vehicle #1 where CI#1 provided LYLE with an amount of US

currency. LYLE instructed CI#1 to meet him on Gobel Avenue where LYLE would then provide

CI#1 with the methamphetamine. CI#1 traveled back to the pre-determined meet location and met

with agents/officers. Agents/officers attempted to follow LYLE away from the meet location in

Target Vehicle #1 but noted LYLE would turn without signaling and drove at high speeds.

Agents/officers were unable to maintain a visual of LYLE in Target Vehicle #1.

Affidavit of Special Agent Cameron C. Rice                                                 Page 19
      Case: 1:21-mj-00573-SKB Doc #: 1 Filed: 07/30/21 Page: 21 of 35 PAGEID #: 21




46.      Agents/officers and CI#1 traveled to the previously identified address, 3154 Gobel Avenue

(the structure containing Subject Location 2) to complete the illegal methamphetamine purchase

from LYLE. Surveillance agents/officers observed Target Vehicle #1 park in the driveway of 3154

Gobel Avenue (the structure containing Subject Location 2). CI#1 was again searched with no

contraband or US currency found. CI#1 was outfitted with an audio/video device and traveled

toward the meeting location. LYLE and CI#1 entered the common entry door of 3154 Gobel

Avenue (the structure containing Subject Location 2) and climbed the stairs to the top floor of the

stairwell and turned toward the door on the right. On the audio/video equipment you can see LYLE

proceed to use a key to enter the apartment. Agents/officers believe that LYLE used a key to enter

Subject Location 2. Once inside, LYLE provided CI#1 with methamphetamine. CI#1 left the meet

location and traveled to a neutral location while under constant monitoring and control by

agents/officers. Agents/officers met with CI#1 where CI#1 immediately surrendered an amount of

suspected methamphetamine and the digital recording device. Agents/officers searched CI#1 for

contraband and US currency with nothing found. CI#1 confirmed to agents/officers that LYLE

provided him/her with the suspected methamphetamine. The suspected methamphetamine was

transported to the Hamilton County Coroner’s Lab for analysis. Agents/officers received a

confirmation of lab results indicating the presence of methamphetamine, a schedule-II illegal drug,

in County Lab # CL21-4112.

47.      Following the controlled methamphetamine purchase, agents/officers reviewed GPS pings

for the cellular phone (513) 800-8894 and learned the handset traveled with LYLE during and

following the controlled methamphetamine purchase.

48.      Additionally, CI#1 stated there was an older female black inside the apartment during the

controlled buy. Agents/officers conducted a search through a law enforcement database and

Affidavit of Special Agent Cameron C. Rice                                                Page 20
      Case: 1:21-mj-00573-SKB Doc #: 1 Filed: 07/30/21 Page: 22 of 35 PAGEID #: 22




received information Patrina Bankhead, a female, black, born January 23, 1968, is associated with

Subject Location 2. Agents/officers searched juvenile records and learned Patrina Bankhead is

Dion BANKHEAD’s mother. Agents/officers showed CI#1 a recent Ohio BMV photo of Patrina

Bankhead. CI#1 stated the image of Patrina Bankhead is who s/he has seen inside Subject

Location 2 where the controlled purchase took place. Additionally, the CI stated Patrina Bankhead

is allowing LYLE and BANKHEAD to facilitate their drug trafficking in her apartment.

Agents/officers are aware that drug traffickers will often use family member’s residences to

conduct their illegal drug trafficking business; specifically, family members who they believe they

can trust with the storage of illegal drugs and proceeds of their drug trafficking.

49.      On July 6, 2021, agents/officers reviewed the lawful GPS Tracker placed on Target Vehicle

#1. The GPS tracker showed the vehicle was parked near 3154 Gobel Avenue (the structure

containing Subject Location 2). Agents/officers drove to the area to conduct physical surveillance

on the location and observed LYLE and Patrina Bankhead standing in the common entry door to

the residence. A few minutes later, LYLE and Dion BANKHEAD exited the common entry door

of 3154 Gobel Avenue (the structure contacting Subject Location 2) and got into Target Vehicle

#1 and left the area.

50.      As previously mentioned in paragraph 37, on July 7, 2021, agents/officers met with CI#2

for the purpose of identifying the target door inside the common entries for 3005 Boudinot Avenue

(structure containing Subject Location 1) and 3154 Gobel Avenue (structure containing Subject

Location 2). Agents/officers outfitted CI#2 with an audio/video device and provided him/her with

the target addresses. CI#2 traveled to 3154 Gobel Avenue (the structure containing Subject

Location 2) and entered the unlocked common entry door of 3154 Gobel Avenue (the structure

containing Subject Location 2). CI#2 stated none of the doors to the apartments in the structure

Affidavit of Special Agent Cameron C. Rice                                                Page 21
      Case: 1:21-mj-00573-SKB Doc #: 1 Filed: 07/30/21 Page: 23 of 35 PAGEID #: 23




containing Subject Location 2 had an identifying number. CI#2 stated s/he walked to the top floor

of the common entry stairwell and toward the door to the right (Subject Location 2), where the

previous controlled buy occurred. CI#2 observed that Subject Location 2’s door now had a blue

sheet over it. CI#2 exited the building and agents/officers recovered the audio/video device and

debriefed CI#2. It should be noted both common entry doors to 3005 Boudinot Avenue (the

structure containing Subject Location 1) and 3154 Gobel Avenue (the structure containing

Subject Location 2) were both unlocked and able to be accessed by anyone who attempted entry.

51.      During the week of July 11, 2021, agents/officers met with CI#1 to conduct a controlled

methamphetamine purchase from Dion BANKHEAD and/or Zyon LYLE. On July 14, 2021,

agents/officers directed CI#1 to place a one-party, consensually recorded telephone call to

telephone number (513) 800-8894, previously used by both Dion BANKHEAD and Zyon LYLE.

CI#1 stated Dion BANKHEAD answered the phone. During the conversation, BANKHEAD

agreed to sell CI#1 an amount of methamphetamine and directed him/her to meet on Gobel. CI#1

knows this to mean to meet BANKHEAD at Subject Location 2 based on previous controlled

purchases conducted at this location. Prior to the controlled purchase, agents/officers searched

CI#1 for contraband and US currency with nothing found. Agents/officers provided CI#1 an

amount of recorded US currency and a digital recording and monitoring device to be used during

the controlled methamphetamine purchase.

52.      Agents/officers conducted pre-surveillance on BANKHEAD’s residence, Subject

Location 1, and BANKHEAD’s stash location, Subject Location 2. At 11:23AM, agents/officers

observed BANKHEAD and LYLE exit the common entry door for 3005 Boudinot Avenue (the

structure containing Subject Location 1) and get into Target Vehicle #1. CI#1 traveled to the stash

location, Subject Location 2, at the direction of BANKHEAD. Surveillance agents/officers

Affidavit of Special Agent Cameron C. Rice                                                Page 22
      Case: 1:21-mj-00573-SKB Doc #: 1 Filed: 07/30/21 Page: 24 of 35 PAGEID #: 24




followed Target Vehicle #1 to 3154 Gobel Avenue (the structure containing Subject Location 2)

where agents/officers observed Target Vehicle #1 park in the driveway. CI#1 met with

BANKHEAD and LYLE and entered the common entry door of 3154 Gobel Avenue (the structure

containing Subject Location 2). CI#1, BANKHEAD, and LYLE climbed the stairs to the top floor

of the stairwell and turned toward the door on the right and went inside the apartment door,

believed to be Subject Location 2. It should be noted, the blue sheet CI#2 observed over the door

on July 7, 2021 was folded up at the top of the door. Once inside, CI#1 provided BANKHEAD

with the US currency. BANKHEAD then placed a phone call to another individual and stated he

needed one. BANKHEAD then stated to CI#1 that another illegal drug trafficker was on his way

with the methamphetamine. A short time later, Bankhead stated the individual was outside of 3154

Gobel Avenue (the structure containing Subject Location 2) with the methamphetamine. CI#1

walked outside and met with a male black who provided CI#1 with the methamphetamine. CI#1

then returned to his/her vehicle and traveled to a neutral location while under constant monitoring

and control by agents/officers. Agents/officers met with CI#1 where CI#1 immediately

surrendered an amount of suspected methamphetamine and the digital recording device.

Agent/officers searched CI#1 and CI#1’s vehicle for contraband and US currency with nothing

found. CI#1 confirmed to officers/agents that BANKHEAD took the US currency and directed

another to provide CI#1 with the suspected methamphetamine. The suspected methamphetamine

was transported to the Hamilton County Coroner’s Lab for analysis.

53.      Based on my training and experience, and in speaking with other agents and officers; my

knowledge that LYLE answered the handheld device with phone number (513) 800-8894 while

BANKHEAD was in jail; my knowledge that LYLE was observed by agents/officers operating

Target Vehicle #1 during the controlled narcotics buy with CI #1 on June 16, 2021; my knowledge

Affidavit of Special Agent Cameron C. Rice                                                Page 23
      Case: 1:21-mj-00573-SKB Doc #: 1 Filed: 07/30/21 Page: 25 of 35 PAGEID #: 25




that LYLE directed CI#1 to travel to Subject Location 2 to complete the controlled narcotics buy

on June 16, 2021; my knowledge that BANKHEAD directed CI #1 to Subject Location 2 during

the controlled narcotics buy on July 14, 2021; my knowledge that Patrina Bankhead is the mother

of Dion BANKHEAD and is believed by agents/officers to reside at Subject Location 2; and my

knowledge that CI #1 confirmed a BMV photograph of Patrina BANKHEAD was who was inside

Subject Location 2 at the time of the controlled narcotics buy with LYLE on June 16, 2021; I

believe that BANKHEAD and LYLE are using Subject Location 2 in furtherance of their drug

trafficking organization.

               G.      Additional Information on Subject Location 1 and Subject Location 2

54.      Based on the above facts, agents/officers believe Dion BANKHEAD and Zyon LYLE are

currently involved in an illegal and ongoing conspiracy to store and distribute methamphetamine

in the Greater Cincinnati area. Agents/officers believe Dion BANKHEAD and Zyon LYLE use

Target Vehicle #1, the handset using cellular telephone number (513) 800-8894, Subject Location

1, and Subject Location 2 to facilitate an ongoing illegal methamphetamine trafficking business.

Based on the lawfully obtained information mentioned above, agents/officers believe that Dion

BANKHEAD consistently stays overnight at Subject Location 1, with BANKHEAD’s girlfriend,

Zaire Brandon. Additionally, BANKHEAD and LYLE frequent Subject Location 2 multiple

times throughout the day based on physical surveillance and court authorized electronic

surveillance conducted by agents/officers throughout the investigation of BANKHEAD and

LYLE. Based on previous controlled buys, agents/officers know that BANKHEAD and LYLE

store their methamphetamine inside Subject Location 2, where Dion BANKHEAD’s mother,

Patrina Bankhead lives.



Affidavit of Special Agent Cameron C. Rice                                             Page 24
      Case: 1:21-mj-00573-SKB Doc #: 1 Filed: 07/30/21 Page: 26 of 35 PAGEID #: 26




55.      It is agents’/officers’ experience that drug traffickers commonly maintain residences where

they store the proceeds and other quantities of contraband. It is agents’/officers’ experience that

illegal drug traffickers commonly store, prepare, and maintain illegal drugs, weapons used to

facilitate illegal drug trafficking, packaging materials, records, cellular telephones and

communication devices, currency derived from illegal drug sales and paraphernalia associated

with illegal drug trafficking at locations in which they reside and in vehicles they operate and exert

control over. Agents/officers therefore believe the items listed in this affidavit are currently at the

locations for which this warrant is sought.

                            ITEMS COMMON TO SEARCH/SEIZE

56.      Based upon my training and experience, the training and experience of other law

enforcement officers, and the facts contained herein, I know materials searched for and recovered

in locations involved in drug investigations have included various controlled substances, including,

but not limited to: methamphetamine and marijuana; drug paraphernalia such as scales, papers and

drug packaging materials; books and records reflecting sales; the transfer or transportation of drugs

and amounts of monies owed for drugs; records reflecting the names, addresses, and telephone

numbers of co-conspirators; sales receipts and other records reflecting the expenditure of monies

that are the proceeds from unlawful drug distribution; currency and money wrappers; records of

transactions to conceal and launder drug trafficking proceeds; and various valuable assets

purchased with the proceeds of unlawful drug trafficking. These items, obtained by search

warrants, constituted evidence of Federal drug violations.

57.      Based upon my training and experience, my participation in this investigation, and other

drug trafficking investigations, I have reason to believe that:



Affidavit of Special Agent Cameron C. Rice                                                    Page 25
   Case: 1:21-mj-00573-SKB Doc #: 1 Filed: 07/30/21 Page: 27 of 35 PAGEID #: 27




             a.        drug traffickers often place assets in names other than their own to avoid
             detection of these assets by government and law enforcement agencies;


             b.        drug traffickers often place assets in names of business/corporate entities as
             nominee title holders in order to avoid detection of these assets by government and
             law enforcement agencies; even though these assets are placed in the names of other
             persons or entities, the drug traffickers continue to use these assets and exercise
             dominion and control over them;

             c.        drug traffickers must maintain and/or have quick access to large amounts of
             United States currency or other liquid assets in order to maintain and finance their
             ongoing drug business;

             d.        drug traffickers often maintain money counting machines, money wrappers
             and rubber bands, boxes, bags, briefcases, suitcases, or containers used to carry
             drug proceeds and/or controlled substances;

             e.        drug traffickers often maintain in their residences and/or business
             establishments records relating to the transportation, ordering, sale and distribution
             of controlled substances and the outstanding debts and collections from controlled
             substances that have been distributed including some or all of the following: written
             books, records, receipts, diaries, notes, ledgers, airline tickets, cashier’s checks,
             money orders and other papers (i.e. bank account records, wire transfer records,
             bank statements, safe deposit box keys and records, money wrappers, rubber bands,
             money containers, financial records and notes showing payment, receipt,
             concealment, transfer, or movement of money generated from the illegal sale of
             drugs);


             f.        drug traffickers commonly use cellular phones to communicate with other
             members of the DTO, narcotics source(s) of supply, and/or narcotics customers in
             furtherance of violations of the Uniform Controlled Substances Act;

Affidavit of Special Agent Cameron C. Rice                                                  Page 26
   Case: 1:21-mj-00573-SKB Doc #: 1 Filed: 07/30/21 Page: 28 of 35 PAGEID #: 28




             g.     drug traffickers commonly provide illegal narcotics to their organization on
             consignment sale to their customers, who subsequently pay for the drugs after
             reselling said drugs. Therefore, the above-mentioned books, records, receipts,
             notes, ledgers, etc., will be secured by the drug traffickers within their residences
             and/or their businesses for their ready access for the purpose of determining drug
             debts and collecting monies derived from the sale of drugs;

             h.     drug traffickers commonly conceal contraband, proceeds of drug
             transactions, records of these transactions, and records reflecting names,
             nicknames, addresses and telephone numbers of drug associates within their
             residence and/or place of business, their business vehicles, or the curtilage of their
             residence or business for ready access and to hide them from law enforcement
             agencies;

             i.     drug traffickers commonly will attempt to legitimize the profits from illegal
             drug transactions by using domestic banks and their attendant services (i.e., safe
             deposit boxes, securities, cashier’s checks, money drafts, letters of credit, brokerage
             houses, real estate, shell corporations and business fronts), and evidence of this
             includes documents like stock certificates, bonds, deposit certificates, and travelers
             checks;

             j.     drug traffickers often have photographs or video movies of themselves,
             their co-conspirators and the property and assets purchased with drug proceeds.
             These photographs and video movies are normally in the drug traffickers’
             possession, their residence, and/or their place of business;

             k.     drug traffickers’ methods of transporting drugs include but are not limited
             to: commercial airlines, private motor vehicles, and government and contract mail
             carriers. I know that the vehicles, residences, or business locations of drug
             traffickers will often contain records of drug-related travel. These records may
             include airline ticket receipts, credit card receipts, traveler vouchers, hotel and
Affidavit of Special Agent Cameron C. Rice                                                 Page 27
   Case: 1:21-mj-00573-SKB Doc #: 1 Filed: 07/30/21 Page: 29 of 35 PAGEID #: 29




             restaurant receipts, photographs, canceled checks, maps and written directions to
             locations, rental car receipts, and luggage tags reflecting points of travel;

             l.     drug traffickers commonly have firearms in their possession (on their
             person, at their residence, and/or their business) including but not limited to
             handguns, rifles, shotguns, and automatic weapons. These firearms are most often
             used and/or maintained in order to protect and secure a drug trafficker’s property
             or manufacturing operation;

             m.     it is common for drug traffickers to secret in their vehicles items identified
             in the above paragraphs;

             n.     drug traffickers will often accumulate and maintain substantial amounts of
             drug proceeds, specifically currency, over a period of years, so that the proceeds
             can be used in later years for personal asset acquisitions and/or expenditures during
             periods when a drug trafficker is not distributing drugs;

             o.     drug traffickers commonly will maintain residence(s) separate from their
             primary residence to serve as “safe houses” where the traffickers may stay for
             periods of time; I know that these residences which may be occupied by other
             conspirators or associates may contain elements of the traffickers drug crimes to
             include all items noted above;

             p.     drug traffickers commonly have evidence of purchases of goods used in the
             manufacture of controlled substances secreted in their residences, businesses, or
             vehicles; and

             q.     drug traffickers commonly secret in their residences and/or places of
             business, over a period of years, items such as those identified in the above
             paragraphs.




Affidavit of Special Agent Cameron C. Rice                                                   Page 28
      Case: 1:21-mj-00573-SKB Doc #: 1 Filed: 07/30/21 Page: 30 of 35 PAGEID #: 30




                                           CONCLUSION

58.      I believe the facts contained within this affidavit support probable cause to believe that

Dion BANKHEAD, Zyon LYLE, and their co-conspirators are involved in distributing

methamphetamine. Based on my training, experience, discussions with other law enforcement

officers/agents, and the information contained herein, I believe that probable cause exists that the

items listed in Attachment B will be found at the Subject Locations further described and

identified in Attachment A and that these will constitute evidence of a conspiracy to possess with

intent to distribute, and distribute methamphetamine, and/or other controlled substances in

violation of 21 U.S.C. §§ 841(a)(1), 846; and money laundering and conspiracy to do the same in

violation of 18 U.S.C. §§ 1956 and 1957.

59.      This is based upon information set forth herein, including surveillance conducted on all

locations, information received from confidential and reliable informants, and from

EDMERSON’s cellular phones. Agents/officers know that Dion BANKHEAD and Zyon LYLE

are using the Subject Locations in furtherance of their drug trafficking operations. It is my belief

that items of evidentiary value pertaining to illegal drug trafficking are located inside the Subject

Locations.

                                    REQUEST FOR SEALING

60.      It is respectfully requested that this Court issue an order sealing, until further order of the

Court, all papers submitted in support of this application, including the application and search

warrant. I believe that sealing this document is necessary because the items and information to be

seized are relevant to an ongoing investigation into the criminal organizations as not all of the

targets of this investigation will be searched at this time. Based upon my training and experience,

I have learned that online criminals actively search for criminal affidavits and search warrants via

Affidavit of Special Agent Cameron C. Rice                                                     Page 29
      Case: 1:21-mj-00573-SKB Doc #: 1 Filed: 07/30/21 Page: 31 of 35 PAGEID #: 31




the Internet and disseminate them to other online criminals as they deem appropriate, i.e., post

them publicly online through the carding forums. Premature disclosure of the contents of this

affidavit and related documents may have a significant and negative impact on the continuing

investigation and may severely jeopardize its effectiveness.

                                  REVIEW AND APPROVAL

61.      Special Assistant United States Attorney, Jacqueline Stachowiak, has reviewed this

affidavit and the associated application and warrants and in her opinion, they are legally and

factually sufficient. I respectfully ask the Court to authorize the requested search warrants.




                                              ____________________________________
                                              Cameron C. Rice
                                              Special Agent
                                              Drug Enforcement Administration


         Subscribed and sworn to before me on this 30th day of July 2021.
         via electronic means, speci cally Facetime video.



         HONORABLE STEPHANIE K. BOWMAN
         UNITED STATES MAGISTRATE JUDGE




Affidavit of Special Agent Cameron C. Rice                                                  Page 30
              fi
   Case: 1:21-mj-00573-SKB Doc #: 1 Filed: 07/30/21 Page: 32 of 35 PAGEID #: 32




                               ATTACHMENT A
                                      Subject Location 1

3005 Boudinot Ave, Apartment 1, Cincinnati, Ohio 45238

3005 Boudinot Avenue, Apartment 1, Cincinnati, Ohio 45238, further described as a single
apartment located in an apartment complex. The property is red brick, stone, with off-white vinyl
rectangular building with a white common entry door with no numbers outside the apartment
complex. The address is identified as 3005 Boudinot Ave on the Hamilton County Auditor’s Office
with Parcel number 208-0060-0282-00. Upon entering the white common entry door, the door to
apartment 1 is solid brown with a clearly marked “1” on the upper center portion of the apartment
door.




Affidavit of Special Agent Cameron C. Rice                                              Page 31
   Case: 1:21-mj-00573-SKB Doc #: 1 Filed: 07/30/21 Page: 33 of 35 PAGEID #: 33




                                        Subject Location 2

3154 Gobel Avenue, Apartment 4, Cincinnati, Ohio 45211

3154 Gobel Avenue, Apartment 4, Cincinnati, Ohio 45211, further described as a single apartment
located in an apartment complex. The property is a red brick rectangular building with yellow trim
and two yellow garage doors with a white common entry door and glass in the middle of the door.
A “3154” placard to the left of the common entry door. The address is identified as 3154 Gobel
Avenue on the Hamilton County Auditor’s Office with Parcel number 207-0B54-0002-00. Upon
entering the white common entry door with glass, walk to the top floor of the multi-family and
turn to the right. The door to apartment 4 is solid white door with no distinct marking or numbering.




Affidavit of Special Agent Cameron C. Rice                                                  Page 32
   Case: 1:21-mj-00573-SKB Doc #: 1 Filed: 07/30/21 Page: 34 of 35 PAGEID #: 34




                              ATTACHMENT B
   a. Drug or money ledgers, drug distribution or customer lists, drug supplier lists,
      correspondence, notations, logs, receipts, journals, books, records, and other documents
      noting the price, quantity and/or times when drugs were obtained, transferred, sold,
      distributed, and/or concealed;

   b. Bank account records, wire transfer records, bank statements, safe deposit box keys and
      records, money wrappers, rubber bands, money containers, financial records and notes
      showing payment, receipt, concealment, transfer, or movement of money generated from
      the illegal sale of drugs;

   c. Cellular telephones, digital telephones, car telephones, or other communications devices
      which evidence participation in a conspiracy to distribute controlled substances.

   d. Personal telephone and address books and listings, letters, cables, telegrams, telephone
      bills, personal notes and other items reflecting names, addresses, telephone numbers,
      communications, and illegal activities of associates in drug trafficking activities;

   e. Any computer equipment, digital device, magnetic, electronic, or optical storage device
      capable of storing data, such as floppy disks, hard disks, tapes, CD-ROMs, CD-Rs, CD-
      RWs, DVDs, optical disks, printer or memory buffers, smart cards, PC cards, memory
      calculators, electronic dialers, electronic notebooks, personal digital assistants, and any
      other digital device capable of accessing the internet and capable of being used to commit
      or further the crimes outline above, or to create, access, or store evidence, contraband,
      fruits, or instrumentalities of such crimes.

   f. Financial instruments purchased with currency derived from the sale of controlled
      substances, including travelers' checks, bonds, stock certificates, cashier's checks, and
      certificates of deposit;

   g. Money counting machines, money wrappers and rubber bands, boxes, bags, briefcases,
      suitcases, or containers used to carry controlled substances;

   h. Records, documents, and deeds reflecting the purchase or lease of real estate, vehicles,
      precious metals, jewelry, or other items obtained with the proceeds of the sales of
      controlled substances;

   i. Records, items, and documents reflecting travel for the purpose of participating in drug
      trafficking, including airline tickets, credit card receipts, traveler vouchers, hotel and
      restaurant receipts, photographs, canceled checks, maps, and written directions to
      locations;



Affidavit of Special Agent Cameron C. Rice                                              Page 33
   Case: 1:21-mj-00573-SKB Doc #: 1 Filed: 07/30/21 Page: 35 of 35 PAGEID #: 35




   j. Handguns, shotguns and other firearms, and ammunition, which may be used to facilitate
      the distribution or possession with intent to distribute controlled substances;

   k. Indicia of ownership and use of the vehicles, including utility bills, telephone bills, loan
      payment receipts, rent receipts, trust deeds, lease or rental agreements, escrow documents,
      keys and bank account records, registration, title, insurance, and traffic tickets;

   l. Photographs or video movies of drug traffickers, their co-conspirators and the property and
      assets purchased with drug proceeds.

   m. Controlled substances, including, but not limited to, methamphetamine and/or marijuana.

   n. Drug paraphernalia, which can be used to store, package, weigh, dilute, and ingest
      controlled substances; equipment pertaining to methamphetamine and/or marijuana, and
      any other supplies related to the manufacture and distribution of said controlled substances.

   o. United States currency, precious metals, jewelry, financial instruments and stocks and
      bonds; and

   p. Any locked or closed containers, to include safes or lockboxes, believed to contain any of
      the above listed evidence




Affidavit of Special Agent Cameron C. Rice                                                Page 34
